Citation Nr: 1043206	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, R.C.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to March 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), continued the non-compensable rating for 
the Veteran's service-connected bilateral hearing loss.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2010.  A transcript of the hearing is 
of record.  Subsequent to the hearing the Veteran submitted 
additional evidence and a written waiver, waiving RO review of 
the evidence.  Therefore, the Board has the jurisdiction to 
consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no 
more than level II hearing loss in the right ear and level III 
hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.31, 4.85, Diagnostic Code 6100 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate an increased rating claim, a disability rating 
and an effective date in August 2006.  
Based on the foregoing, no further development is required with 
respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and private medical records.  The Veteran was 
also afforded three VA examinations.  The examination reports are 
adequate for adjudicative purposes.  The examiners reviewed the 
Veteran's claims file, examined him and rendered opinions based 
on their review and the rating criteria for hearing loss.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  
38 C.F.R. § 4.10 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Board acknowledges however, that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound deafness.  
These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).



III.  Analysis 

The Veteran asserts that the non-compensable rating for bilateral 
hearing loss does not accurately reflect its severity.  

February and June 2007 private audiological records show mild 
sloping to severe sensorineural hearing loss in the right ear and 
mild sloping to moderately severe sensorineural hearing loss in 
the left era.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 94 percent in the left 
ear.  The Veteran was provided with hearing aids.  

In May 2007, the Veteran underwent an authorized VA audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
35
80
LEFT
35
35
45
35
70

Speech audiometry revealed speech recognition ability of 95 
percent in the right ear and 94 percent in the left ear.  The 
average puretone threshold for the right ear was 49 decibels.  
The average puretone threshold for the left ear was 46 decibels.  
The examiner indicated that the Veteran reported his greatest 
difficulty was when using the telephone, when someone talked to 
him from a distance and when conversing in the presence of 
competing noise.  
	
The findings of the May 2007 evaluation translates to level I 
hearing loss in the right ear and level I hearing loss in the 
left ear when applied to Table VI of the rating schedule.  This 
level of hearing loss warrants a zero percent rating and no 
higher under Table VII.  Therefore, a compensable rating is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In January 2008, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
35
85
LEFT
30
30
25
25
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  The 
average puretone threshold for the right ear was 49 decibels.  
The average puretone threshold for the left ear was 36 decibels.  
The Veteran reported difficulty hearing people and ringing in the 
ears.  
	
The findings of the January 2008 evaluation translates to level I 
hearing loss in the right ear and level I hearing loss in the 
left ear when applied to Table VI of the rating schedule.  This 
level of hearing loss warrants a zero percent rating and no 
higher under Table VII.  Therefore, a disability evaluation in 
excess of zero percent is not warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was seen in October 2009 at the VA Medical Center and 
reported that he lost his hearing aids.  The examiner noted mild 
to severe sensorineural hearing loss bilaterally.  His word 
recognition was 84 percent for each ear.  

In January 2010, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
60
90
LEFT
45
50
50
55
80

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.  The 
average puretone threshold for the right ear was 59 decibels.  
The average puretone threshold for the left ear was 64 decibels.  
The Veteran reported difficulty hearing directions and 
conversation in noise.  
	
The findings of the January 2010 evaluation translates to level 
II hearing loss in the right ear and level III hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a zero percent rating and no 
higher under Table VII.  Therefore, a disability evaluation in 
excess of zero percent is not warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

A private audiological examination was conducted in April 2010.  
The examiner noted bilateral moderate sensorineural hearing loss 
from 250 hertz to 3000 hertz sloping to severe hearing loss from 
4000 to 8000 hertz.  Speech reception was noted to be in good 
agreement with pure tone averages in each ear.  

A full review of the record shows that a compensable rating for 
bilateral hearing loss is not warranted.  The audiological test 
results suitable for rating purposes reflect that the Veteran has 
not been entitled to a compensable rating for his bilateral 
hearing loss at any time during the appeal period.  Application 
of the rating schedule to the numeric designations assigned 
reflects that the Veteran is receiving the appropriate rating for 
his bilateral hearing loss.  Moreover, the VA examination reports 
addressed the functional limitations caused by the Veteran's 
hearing loss, and the impact of the Veteran's hearing loss on his 
daily functioning at home, to include certain interpersonal 
conversations and other situations.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  

Extra-Schedular

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step, a determination of whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  In the present appeal, the Veteran's 
disability is manifested by difficulty hearing.  This symptom is 
contemplated by the rating schedule which is based on the ability 
to understand spoken words and hearing acuity at various decibel 
levels.  Thus, the rating schedule adequately contemplates the 
Veteran's disability and referral for consideration of an 
extraschedular rating is not warranted.




ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.




____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


